     Case: 5:19-cv-01601-JPC Doc #: 71 Filed: 09/15/21 1 of 6. PageID #: 620




                      UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

GERLACH, INC.,                             )    Case No. 5:19-cv-01601
                                           )
      Plaintiff,                           )    Judge J. Philip Calabrese
                                           )
v.                                         )
                                           )
GERLACH MASCHINENBAU                       )
GMBH, et al.,                              )
                                           )
       Defendants.                         )
                                           )

                              OPINION AND ORDER

      Before the Court are Plaintiff’s and Defendants’ motions for leave to file certain

documents redacted and under seal in connection with their forthcoming motions for

summary judgment. (ECF No. 67; ECF No. 68; ECF No. 69; ECF No. 70.) For the

reasons that follow, the Court GRANTS IN PART and PROVISIONALLY

DENIES IN PART the motions.

                                   DISCUSSION

      A district court’s decision to seal court records is reviewed for an abuse of

discretion. Klingenberg v. Federal Home Loan Mortg. Co., 658 F. App’x 202, 207 (6th

Cir. 2016) (citing Shane Grp. Inc. v. Blue Cross Blue Shield, 825 F.3d 299, 306 (6th

Cir. 2016)). But in the sealing context, “the district court’s decision is not accorded

the deference that standard normally brings.” Id. To avoid abusing its discretion,

the Sixth Circuit requires a district court faced with a motion to seal to “set forth

specific findings and conclusions ‘which justify nondisclosure to the public.’” Shane
     Case: 5:19-cv-01601-JPC Doc #: 71 Filed: 09/15/21 2 of 6. PageID #: 621




Grp., 825 F.3d at 306 (quoting Brown & Williamson Tobacco Corp. v. FTC, 710 F.2d

1165, 1176 (6th Cir. 1983)).

      This independent obligation exists regardless of any agreement or

disagreement among the parties about sealing the records. See Rudd Equip. Co v.

John Deere Constr. & Forestry Co., 834 F.3d 589, 595 (6th Cir. 2016). Taking up this

independent obligation, district courts must weigh the interest of the parties, on the

one hand, to keep information confidential, and on the other, the public’s strong

interest in “obtaining the information contained in the court record.” Shane Grp.,

825 F.3d at 305 (citation and quotation omitted). “The courts have long recognized

. . . ‘a strong presumption in favor of openness’ to court records.” Id. (quoting Brown

& Williamson, 701 F.2d at 1179).

      Overcoming this burden is “a heavy one: ‘Only the most compelling reasons

can justify non-disclosure of judicial records.’” Id. (quoting In re Knoxville News-

Sentinel Co., 723 F.2d 470, 476 (6th Cir. 1983)). The greater the public interest, the

greater the burden to justify seal. See id. In civil litigation, the most common

categories of information that overcome this burden include “trade secrets,

information covered by a recognized privilege (such as attorney-client privilege), and

information required by statute to remain in confidence (such as the name of a minor

victim of a sexual assault).” Id. at 308.

      To demonstrate sealing is necessary, the party seeking confidentiality must

“analyze, in detail, document by document, the propriety of secrecy, providing reasons

and legal citations” that support sealing.      Id. at 305–06 (citation and quotation



                                            2
     Case: 5:19-cv-01601-JPC Doc #: 71 Filed: 09/15/21 3 of 6. PageID #: 622




omitted). Therefore, it is incumbent on the Court to review each document and the

legal rationales the parties offer, and “set forth specific findings and conclusions

‘which justify nondisclosure to the public.’” Id. at 306 (quoting Brown & Williamson,

710 F.2d at 1176).

      This is an action for false designation of origin and unfair competition in

violation of trademark laws. (See ECF No. 1.) The parties seek to redact and seal

certain exhibits in connection with their summary judgment briefings. (ECF No. 67;

ECF No. 68; ECF No. 69; ECF No. 70.) Although the parties moved separately, many

of their requests overlap, and it does not appear either party opposes any requests of

the other. The specific documents the parties seek to redact or seal are identified in

the parties’ motions and were provided to the Court and all counsel for review. The

parties identified two broad groups of documents. First, those they wish to file

redacted or sealed because they contain sensitive commercial and customer

information. Second, those documents they wish to seal because the opposing party

designated them “Attorneys’ Eyes Only” under the protective order. The Court has

reviewed the documents and the parties’ reasons and authorities for redacting and

sealing.

I.    Documents with Sensitive Commercial and Customer Information

      For the reasons stated in the parties’ motions, the Court finds, with one

exception identified below, that the documents the parties request to be redacted or

sealed contain proprietary and financial business information that should not be

made publicly available.    These documents include those identified in List 1 in

Defendant’s motion (ECF No. 67, PageID #604–05); the documents identified in List 3
                                          3
     Case: 5:19-cv-01601-JPC Doc #: 71 Filed: 09/15/21 4 of 6. PageID #: 623




in Plaintiff’s motion (ECF No. 68, PageID #611); and the documents identified in

List 5 in Plaintiff’s supplemental motion (ECF No. 69, PageID #613–14). The interest

of ensuring nonparties’ access to the information that will be redacted or sealed is

significantly less than in Shane Group, which involved the sealing of information

necessary to unnamed class members to evaluate a class action settlement. Shane

Grp., 825 F.3d at 302. Given the nature of Plaintiffs’ allegations and the absence of

interested nonparties, the merits of redacting and sealing the documents outweigh

the public’s interest, if any, in making public the sensitive and private financial and

business information. NetJets Ass’n of Shared Aircraft Pilots v. NetJets, Inc., No.

2:14-cv-2487, 2016 WL 5349793, at *2 (S.D. Ohio Sept. 23, 2016); London Comput.

Sys., Inc. v. Zillow, Inc., No. 1:18-cv-696, 2019 WL 4110516, at *4 (S.D. Ohio Aug. 29,

2019). Accordingly, except for the document labeled Troester-Gerlach GMG 001664,

identified in List 1, the documents in Lists 1, 3, and 5 may be filed redacted or under

seal pursuant to Local Rule 5.2 and this Order. The documents, not including GMG

001664, may be redacted or sealed as set forth in the parties’ motions, except that

Paragraph 12 of the document labeled GMG 1618–25 shall not be redacted. The

document is a purchase contract and Paragraph 12 provides the terms for alterations

to the contract and instructions for clauses deemed ineffective. The paragraph does

not appear to contain any sensitive information or terms that satisfy the Shane Group

standard.

      Defendants claim the document GMG 001664 merits sealing because “it

contains non-public and commercially sensitive information.” (ECF No. 67, PageID



                                          4
      Case: 5:19-cv-01601-JPC Doc #: 71 Filed: 09/15/21 5 of 6. PageID #: 624




#605.) The document appears to be a communication between the parties from 2009.

Without further explanation, the document does not appear to contain non-public or

commercially sensitive information. Accordingly, the document may not be filed

under seal or redacted. If Defendants provide further explanation by September 16,

2021 that satisfies the Shane Group standard, the Court may reconsider their motion

with respect to this document.

II.    Documents Designated Attorney’s Eyes Only

       Both parties also identified certain documents that were produced by the

opposing party with an Attorneys’ Eyes Only designation. These documents are those

identified in List 2 in Defendant’s motion (ECF No. 67, PageID #606), those in List 4

in Plaintiff’s motion (ECF No. 68, PageID #611), those in List 6 in Plaintiff’s

supplemental motion (ECF No. 69, PageID #614); and those in Lists 1 and 2 in

Defendants’ supplemental motion (ECF No. 70, PageID #616–17). The parties seek

to file these documents under seal or as the Court directs. The only reason the parties

provide for seeking to seal these documents is that they were produced by the

opposing party with an Attorneys’ Eyes Only designation. That reason alone does

not satisfy the Shane Group standard. Best Value Auto Parts Distrib., Inc. v. Quality

Collision Parts, Inc., No. 19-12291, 2020 WL 6887362, at *2 (E.D. Mich. Nov. 24,

2020); E.G.O. Elektro- Gerätbau GMBH v. Ceramaspeed, Inc., No. 3:14-cv-61, 2016

WL 8577657, at *1–2 (E.D. Tenn. Oct. 13, 2016).

       Therefore, the Court provisionally denies the motions with respect to the

documents identified in the Lists identified above.       The parties shall file the

documents in those Lists on the public docket without redactions. However, the party
                                          5
     Case: 5:19-cv-01601-JPC Doc #: 71 Filed: 09/15/21 6 of 6. PageID #: 625




who produced the documents with the Attorneys’ Eyes Only designation may move to

redact or seal them within seven days of filing. Pursuant to Shane Group, the party

seeking confidentiality must “analyze in detail, document by document, the propriety

of secrecy, providing reasons and legal citations” that support sealing. 825 F.3d 299

at 305–06. The Court will then review the sealed documents and issue a final ruling

regarding the parties’ request for sealing in accordance with Shane Group.

                                  CONCLUSION

      For the foregoing reasons, as well as those stated in the parties’ motions, and

based on its independent review, the Court GRANTS IN PART AND

PROVISIONALLY DENIES IN PART Plaintiff’s motion and supplemental motion

to file under seal (ECF No. 68; ECF No. 69) and Defendant’s motion and supplemental

motion to file under seal (ECF No. 67; ECF No. 70).

      SO ORDERED.

Dated: September 15, 2021




                                       J. Philip Calabrese
                                       United States District Judge
                                       Northern District of Ohio




                                         6
